Citation Nr: 0714815	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  00-13 977	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for tinea pedis, 
currently evaluated as 10 percent disabling.  

2.  Entitlement to a rating for bilateral pes planus in 
excess of 30 percent prior to March 29, 2006, and in excess 
of 50 percent since March 29, 2006.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to July 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  

The veteran testified at hearing at the RO in September 2000.  
The veteran's case was remanded to the RO for additional 
development in August 2004.  By way of an April 2006 rating 
decision, the veteran's service-connected bilateral pes 
planus was evaluated as 50 percent disabling, effective from 
March 29, 2006.  


FINDINGS OF FACT

1.  The veteran's tinea pedis is evidenced by involvement of 
ten percent of the body with no ulcers, exfoliation, systemic 
manifestation, exudation, or itching.  He has not required 
systemic therapy except intermittently, the last time being 
in 2002.

2.  Prior to March 29, 2006, the veteran's service-connected 
bilateral pes planus was productive of severe symptoms 
including evidence of pronation and callosities.

3.  Since March 29, 2006, the veteran's service-connected 
bilateral pes planus is productive of pronounced symptoms 
including marked pronation, extreme tenderness of the plantar 
surface of the feet, and occasional swelling; his symptoms 
are not improved by orthotic shoes.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a higher evaluation for tinea 
pedis have not been met.  38 U.S.C.A. § 1155 (West 2002 and 
Supp. 2006); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Codes 
7806, 7813 (2002); 38 C.F.R. § 4.118, Diagnostic Codes 7806, 
7813 (2006).

2.  The schedular criteria for a disability rating for 
bilateral pes planus in excess of 30 percent prior to March 
29, 2006, and in excess of 50 percent from March 29, 2006, 
have not been met.  38 U.S.C.A. § 1155 (West 2002 and Supp. 
2006); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5276 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran was afforded a VA examination in August 1999 to 
assess his tinea pedis.  The veteran was noted to be using 
steroid containing creams and griseofulvin.  He had 
onychomycosis and cracking of the skin between the toes in 
the web spaces with occasional bleeding.  He reported mild 
burning and itching.  Physical examination revealed severe 
pes planus and the skin of the bilateral feet had heavy 
callus formation with some fissures and cracks on the lateral 
aspects and the heels.  He was diagnosed with mild tinea 
pedis between his toes on both feet.  

The veteran was afforded a VA orthopedic examination in 
August 1999.  The veteran reported that his feet had 
significantly worsened over the years.  He said prolonged 
standing and walking caused pain and swelling, making it 
difficult for him to wear shoes.  He said he was able to 
stand for a maximum of one hour, and walking over a mile was 
too difficult.  He said he lost a job at the post office 
secondary to foot pain from prolonged standing.  The examiner 
said that, with the veteran standing bare footed, he had heel 
valgus deformities.  The feet were not swollen.  The examiner 
said the veteran had callus formation on the right foot under 
the head of the talus and a large callus under the third and 
fourth metatarsal heads, which was tender.  The examiner 
diagnosed the veteran with right foot pes planosvalgus 
deformity with callus formation medially but good posterior 
tibia function, passively correctible to a neutral 
plantigrade foot and a long standing left planovalgus 
deformity with a rigid supination deformity of the forefoot 
causing unweighting of the first metatarsal and large callus 
formation along the lateral metatarsal heads. 

The veteran testified at a hearing at the RO in September 
2000.  The veteran reported that his feet were totally flat.  
He said VA had issued him orthopedic shoes and inserts, which 
he said were "not working."  He said he walked on the sides 
of his feet due to pain.  He said he had constant bilateral 
foot pain which worsened with standing and walking.  He said 
he could walk two blocks before he had to stop.  He noted his 
feet and ankles swelled, and his feet had a lot of little 
cracks in the skin.  He said he had calluses, blisters, and 
bunions on his feet.  He said he had a job at the post office 
that he lost because his feet would get painful and swollen.  
He said he could not work due to his feet and skin problem.  
He said he had fungus all over his feet, including the top, 
bottom, on the toes, and in between the toes.  He said his 
feet itched.  He testified that he occasionally used a cane 
and that his heel went numb from walking on the sides of his 
feet.  

Associated with the claims file are VA outpatient treatment 
reports dated from June 1998 to June 2003.  In August 1999, 
September 1999, and October 1999, oral griseofulvin and 
topical Eucerin and ketoconazole were listed as active 
medications.  In November 1999 topical Eucerin and 
ketoconazole were listed as active medications.  One of the 
veteran's treating physicians at VA submitted a statement 
dated in June 2000.  The veteran was noted to have painful 
callosities and painful bunions bilaterally.  Inserts were 
noted to help the veteran only minimally.  He said the 
veteran had swelling and pain in his bilateral feet.  The 
physician submitted a second statement on the same date and 
said the veteran could not stand on his feet at all times or 
walk due to deformities.  In July 2000 the veteran was noted 
to have severe bilateral pes planus, bilateral hammer toes, 
varus forefoot alignment worse on the left, and plantar 
callus under the left metatarsophalangeal joint which was 
painful to pressure, and fungal nails.  The veteran was noted 
to have bilateral foot pain which was best relieved by shoes 
prescribed by VA and inserts.  The veteran was noted to 
ambulate without assistive devices.  The veteran was noted to 
have hyperpronation worse on the left.  In September 2000 
topical ketoconazole was listed as an active medication.  The 
veteran was noted to have severe bilateral pes planus, 
bilateral hammer toes, varus forefoot alignment worse on the 
left, and plantar callus under the left metatarsophalangeal 
joint.  In February 2001 topical ketoconazole was listed as 
an active medication.  One of the veteran's physicians 
submitted a statement in April 2001 in which he said the 
veteran's feet were worse and not improved with the use of 
orthopedic shoes and orthotics.  He said the veteran had 
extremely painful calluses under the third metatarsal.  In 
another undated letter the same physician said that the 
veteran had severe bilateral pes planus, bilateral hammer 
toes, and had painful plantar calluses under his first 
metatarsal.  He said the veteran had a hard time walking due 
to the callus and a left leg ulcer.  In April 2001 the 
veteran was noted to have moderate to severe bilateral pes 
planus and chronic callusing.  He was issued a pair of 
supportive shoes.  In May 2001 the veteran was noted to have 
very flat feet with blisters on the medial aspect of his 
bilateral heels.  No surrounding erythema or warmth was 
reported.  He was noted to have dermatophytosis of the feet.  
In June 2001 the veteran was seen for painful calluses 
bilaterally.  The pain was noted to be bothered by 
ambulation.  His skin was noted to be warm, dry, and supple 
bilaterally with no macerations or open lesions.  He was 
noted to have ruptured bullae on the bilateral heels and 
decreased medical arch bilaterally.  In October 2001 the 
veteran was seen for painful calluses bilaterally.  The pain 
was noted to be bothered by ambulation. His skin was noted to 
be warm, dry, and supple with no macerations or open lesions.  
His nails were thick, long, and dystrophic.  He was noted to 
have decreased medial arch bilaterally.  In October 2002 an 
assessment revealed that the veteran walked frequently, had 
no limitation of mobility, and he ambulated without assistive 
devices.  Also in October 2002 the veteran seen for painful 
thickened nails and lesions.  He was noted to have dystrophic 
mycotic incurvated toenails with pain erythematous nail 
borders, subungal debris, malodor, brittleness, superficial 
mycocis, painful keratomas of the fourth metatarsophalangeal 
joint and distal fourth toe, and painful fissuring of the 
bilateral heels with erythema.  Later in October 2002 he was 
noted to have onychomycosis of the bilateral feet with 
extreme dyshidrosis.  

The veteran was afforded a VA examination in April 2003.  At 
that time medications included topical ciclopirox, topical 
hydrocortisone, and topical salicylic acid.  The veteran 
reported that when his feet are sore he can hardly stand on 
them.  He said he avoided walking because it aggravated his 
feet.  He said he walked less than a block to get to the bus.  
He said he walked three to four blocks at a time, which 
caused pain in his feet.  The veteran reported that he lost 
his job at the post office two years earlier because he had 
trouble walking.  The veteran was noted to be followed for 
onychomycosis, ingrown toenails, and severely dyshidrotic 
skin.  He said chronic foot pain caused him to walk on the 
sides of his feet.  He said he used a cane when his foot pain 
was bad.  He said orthopedic shoes did not provide relief.  
Examination of the veteran's feet revealed dry skin but no 
deep fissures and small fissures between half of his toes and 
multiple small fissures on his heels where the skin was very 
dry.  No onychomycosis was noted.  He ambulated with a slow 
gait and his feet were noted to naturally overpronate and he 
tried to compensate by supinating to take pressure of the 
medial side of the feet.  He was noted to be tender over 
calluses which were noted to be under the left metatarsal 
head on the left foot and on the medial foot border and under 
the fifth metatarsal head on the right foot.  The examiner 
diagnosed the veteran with severe bilateral pes planus that 
did not reapproximate with non-weight bearing.  He had heel 
valgus deformity bilaterally more marked on the left.  He was 
also assessed with bilateral tinea pedis.  

The veteran was afforded a VA examination for the purpose of 
evaluating his tinea pedis in March 2006.  The veteran was 
noted to have been treated with chlortramizole and loprox 
topically and griseofulvin orally in the past few years.  
Over the past twelve months the veteran was noted to have 
used intermittent topical therapy.  The exposed area affected 
was zero and the entire body affected was ten percent.  
Disfigurement was noted to be present.  The veteran was noted 
to have hammer toes and limited mobility of his feet noted to 
be due to corns and pain on walking.  The veteran had several 
thick, crusted calluses and corns which made it difficult for 
the veteran to bear weight.  He did not have ulcers, 
exfoliation, systemic manifestation, exudation, or itching.  
He was noted to have painful lesions and some disfigurement 
of the feet.  Acne and chloracne were not present.  There was 
no disfiguring of the head, face, or neck.  The examiner 
diagnosed the veteran with dry skin and a history of tinea 
pedis which was not evident at the time of the examination.  
The examiner said the veteran's foot pain was due to his bony 
deformities, corns, and calluses rather than fungus.  

The veteran was afforded a VA examination for the purpose of 
evaluating his pes planus in March 2006.  The veteran 
reported constant bilateral foot pain, weakness, stiffness, 
and occasional swelling.  The veteran reported that he used 
orthotics and bilateral shoe inserts, which he said did not 
provide much relief.  Physical examination of his feet 
revealed dry skin with small fissures between his toes and 
multiple small fissures and thickened, dry skin on his heels.  
He ambulated with a slow gait with the assistance of a cane 
and when asked to take off his shoes and socks he said it 
would hurt to walk on the floor.  He was unable to walk on 
his toes, and his toes were very painful.  The veteran was 
noted to have calluses on the left foot under the fourth 
metatarsophalangeal joint, on the lateral aspect of the left 
foot, and under the third toe.  He was noted to have 
bilateral pes planus that did not reapproximate with 
weightbearing.  The examiner said the veteran had heel well 
deformity bilaterally, more marked on the left side.  He said 
the veteran had marked pronation and extreme tenderness on 
the plantar surfaces of the feet and that his symptoms were 
not relieved with orthopedic shoes or appliances.  He did not 
have severe spasm of the tendo-Achillis on manipulation.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002 and 
Supp. 2006); 38 C.F.R. § 4.1 (2006).  Where entitlement to 
compensation has already been established and an increase in 
the assigned evaluation is at issue, it is the present level 
of disability that is of primary concern.  Francisco v. 
Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded 
history of a particular disability should be reviewed in 
order to make an accurate assessment under the applicable 
criteria, the regulations do not give past medical reports 
precedence over current findings.  Id.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).

Tinea Pedis

The Board notes that by regulatory amendment effective August 
30, 2002, substantive changes were made to the schedular 
criteria for evaluating disabilities involving the skin.  See 
67 Fed. Reg. 49,590-49,599 (2002).  Because this change took 
effect during the pendency of the veteran's claim, both the 
former and the revised criteria will be considered in 
evaluating the veteran's service-connected tinea.  

In evaluating the veteran's claim, the Board must determine 
whether the revised version is more favorable to the veteran.  
See VAOPGCPREC 7-2003.  However, even if the Board finds the 
revised version more favorable, the reach of the new criteria 
can be no earlier than the effective date of that change.  
See VAOPGCPREC 3-2000.

The veteran's tinea pedis (dermatophytosis) has been rated 
utilizing Diagnostic Code 7813 under both the old and the new 
rating criteria.  Under the old criteria, dermatophytosis is 
to be rated as eczema under Diagnostic Code 7806--a 10 
percent rating is for application when there is exfoliation, 
exudation, or itching, if involving an exposed surface or 
extensive area.  A 30 percent rating is for application when 
there is constant exudation or itching, extensive lesions, or 
marked disfigurement.  38 C.F.R. § 4.118, Diagnostic Codes 
7806, 7813 (2002).  Here, the Board finds that the veteran's 
disability picture more nearly approximates the criteria 
required for the currently assigned 10 percent evaluation.  
The veteran has reported mild burning and itching of his 
feet.  At the April 1999 VA examination the veteran was 
diagnosed with mild tinea pedis between his toes on both 
feet.  At the April 2003 VA examination, he was noted to have 
dry skin on his feet but no deep fissures and small fissures 
between half of his toes and multiple small fissures on his 
heels where the skin was very dry.  The examiner assessed the 
veteran with bilateral tinea pedis.  Finally, at the time of 
the March 2006 VA examination the veteran had several thick, 
crusted calluses and corns which made it difficult for the 
veteran to bear weight.  He did not have ulcers, exfoliation, 
systemic manifestation, exudation, or itching.  The examiner 
diagnosed the veteran with dry skin and a history of tinea 
pedis which was not evident at the time of the examination.  
The examiner said the veteran's foot pain was due to his bony 
deformities, corns, and calluses rather than fungus.  While 
the examiner noted that the veteran had painful lesions and 
some disfigurement of the feet, the examiner noted that the 
tinea pedis was not evident at the time of the examination 
and that the veteran's foot pain was due to bony deformities, 
corns, and calluses, rather than fungus.  VA outpatient 
treatment reports do not reveal that the veteran had constant 
exudation or itching, extensive lesions, or marked 
disfigurement due to tinea pedis.  

The veteran reported mild burning and itching at one time but 
the evidence shows that his tinea pedis and its symptoms are 
recurring, not constant.  The tinea pedis has, at times, even 
been described by an examiner as not evident.  Thus, under 
the old criteria, the Board finds that an evaluation greater 
than the currently assigned 10 percent is not warranted.

Under the new criteria, a 10 percent evaluation is for 
application when there is at least five percent, but less 
than 20 percent, of the entire body, or at least five 
percent, but less than 20 percent, of exposed areas affected; 
or there is intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period.  A 30 percent evaluation is for application 
when there is 20 to 40 percent of the entire body, or 20 to 
40 percent of exposed areas affected, or systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of six weeks or more during the 
past 12-month period.  38 C.F.R. § 4.118, Diagnostic Codes 
7806, 7813 (2006).  

The April 2003 VA examination revealed that the medications 
used to treat the veteran's bilateral tinea pedis included 
topical ciclopirox, topical hydrocortisone, and topical 
salicylic acid.  The veteran was noted to be followed for 
onychomycosis, ingrown toenails, and severely dyshidrotic 
skin.  Examination of the veteran's feet revealed dry skin 
but no deep fissures and small fissures between half of his 
toes and multiple small fissures on his heels where the skin 
was very dry.  The March 2006 VA examination revealed that 
the veteran was treated with intermittent topical therapy 
over the previous twelve months.  The exposed area affected 
was zero and the entire body affected was ten percent.  The 
examiner diagnosed the veteran with dry skin and a history of 
tinea pedis which was not evident at the time of the 
examination.  The examiner said the veteran's foot pain was 
due to his bony deformities, corns, and calluses rather than 
fungus.  There has been no systemic therapy for the veteran's 
tinea pedis for the time period after the new regulation went 
into effect.  Applying these facts to the new rating 
criteria, the Board finds that disability picture as regards 
his tinea pedis more nearly approximates the criteria 
required for the current 10 percent evaluation, and a higher 
evaluation is therefore not warranted.  

In sum, a higher evaluation for the veteran's tinea pedis is 
not warranted under either the old or the current criteria 
for evaluating the skin.

Bilateral Pes Planus

The veteran's service-connected disability for bilateral pes 
planus has been rated under Diagnostic Code 5276.  38 C.F.R. 
§ 4.71a (2006).  Under Diagnostic Code 5276, a 30 percent 
evaluation is for application when there is severe bilateral 
disability evidenced by marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, and characteristic 
callosities.  A 50 percent evaluation is for application when 
there is pronounced bilateral disability evidenced by marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo-Achillis on manipulation, which is not improved by 
orthopedic shoes or appliances.  A 50 percent rating is the 
maximum schedular rating available for bilateral pes planus. 

Upon review of the evidence of record and the applicable 
criteria, for the period prior to March 29, 2006, the Board 
finds that the assignment of a rating in excess of 30 percent 
for service-connected pes planus is not warranted.  During 
the time period in question the veteran's pes planus was 
described as severe.  There was evidence of pain on 
manipulation and characteristic callosities.  

The veteran was treated for his pes planus at VA.  The 
veteran was noted to have bilateral foot pain which was best 
relieved by shoes prescribed by VA and inserts.  The evidence 
reveals that the veteran, and a treating physician at VA, has 
at times also reported that the orthotics did not provide 
relief.  The April 1999 VA examiner said, with the veteran 
standing bare footed, he had heel valgus deformities.  The 
bilateral feet were not swollen.  The examiner said the 
veteran had callus formation on the right foot under the head 
of the talus and a large callus under the third or fourth 
metatarsal heads which was tender.  The examiner diagnosed 
the veteran with right foot pes planosvalgus deformity with 
callus formation medially but good posterior tibia function, 
passively correctible to a neutral plantigrade foot and a 
long standing left planovalgus deformity with a rigid 
supination deformity of the forefoot causing unweighting of 
the first metatarsal and large callus formation along the 
lateral metatarsal heads.  In October 2002 an assessment at 
VA revealed that the veteran walked frequently, had no 
limitation of mobility, and he ambulated without assistive 
devices.  At the April 2003 VA examination, the veteran said 
he walked three to four blocks at a time which caused pain in 
his feet.  The veteran reported that he lost his job at the 
post office two years prior because he had trouble walking.  
The veteran said chronic foot pain caused him to walk on the 
sides of his feet.  He said he used a cane when his foot pain 
was bad.  He said orthopedic shoes did not provide relief.  
He ambulated with a slow gait and his feet were noted to 
naturally overpronate and he tried to compensate by 
supinating to take pressure of the medial side of the feet.  
He was noted to be tender over calluses which were noted to 
be under the left metatarsal head on the left foot and on the 
medial foot border and under the fifth metatarsal head on the 
right foot.  The examiner diagnosed the veteran with severe 
bilateral pes planus that did not reapproximate with non-
weight bearing.  He had heel valgus deformity bilaterally 
more marked on the left.  The evidence does not indicate that 
there is pronounced bilateral disability evidenced by marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement or severe spasm of the 
tendo-Achillis on manipulation, which is not improved by 
orthopedic shoes or appliances.  Consequently, the evidence 
does not show that the veteran's symptoms approximate the 
criteria for a 50 percent rating for the period prior to 
March 29, 2006.

Since March 29, 2006, the veteran was assigned a 50 percent 
evaluation, the highest schedular rating available for 
disabilities of the feet, including pes planus.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting a disability evaluation in excess of the 10 
percent for tinea pedis, an evaluation in excess of 30 
percent for bilateral pes planus from for the period prior to 
March 29, 2006, or in excess of 50 percent from March 29, 
2006, for the veteran's bilateral pes planus.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002 and Supp. 2006); 38 C.F.R. § 3.102 
(2006).  

Additionally, the Board finds that there is no showing that 
the veteran's service-connected tinea pedis or bilateral pes 
planus has reflected so exceptional or so unusual a 
disability picture as to warrant the assignment of any higher 
evaluations on an extra-schedular basis.  In this regard, the 
Board notes that none of these disabilities has been shown to 
markedly interfere with employment (i.e., beyond that 
contemplated in the assigned rating), to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  Hence, the criteria for invoking the procedures 
set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2006).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002 and Supp. 2006).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that, if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002 and Supp. 2006).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The veteran filed his claim in June 1999, prior to enactment 
of the VCAA.  The veteran's case was remanded in August 2004.  
The RO notified the veteran of the evidence/information 
required to substantiate his claim in August 2004.  He was 
advised to submit any evidence he had to show that his 
service-connected disabilities had worsened enough to warrant 
a greater evaluation.  

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim, what VA would do 
to assist, and what was expected of him, including the 
presentation of all pertinent evidence of which he was aware.  
In summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  (Although the 
notice required by the VCAA was not provided until after the 
RO adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that the late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or the appellant's response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.)

Additionally, the veteran was told of the criteria used to 
award disability ratings and the criteria for assigning an 
effective date in a March 2007 letter from the RO.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO 
obtained VA treatment reports.  The veteran was afforded 
several VA examinations during the pendency of his appeal.  
The veteran has not alleged that there is any outstanding 
evidence that would support his claim for increased ratings.  
The Board is not aware of any such evidence.


ORDER

Entitlement to an increased evaluation for tinea pedis, 
currently evaluated as 10 percent disabling, is denied.

Entitlement to a rating in excess of 30 percent prior to 
March 29, 2006, and in excess of 50 percent since March 29, 
2006, for bilateral pes planus is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


